DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al (US 2009/0293887 A1) in view of Karason et al (US 2004/0077979 A1).

	Regarding claim 1, Wilkes discloses a method of relieving stress on an anatomical region near a surgical site comprising: 
providing a device including a body (paragraph 0076, lines 1-3, Figure 11, items 660, 634, and 636) having an interior space (Figure 11, item 632; paragraph 0079, lines 2-14) and a port in fluid communication (Figure 2, item 94 “elbow port”) with the interior space (paragraph 0043, lines 1-9), 
the interior space including a shape-setting material (paragraph 0032, lines 3-19 (Granufoam)); 
applying the device to an anatomical region near a surgical site (paragraph 0028); 
applying a negative pressure through the port to cause the body to conform to at least a portion of the anatomical region (Figure 11; paragraph 0046, lines 1-7; paragraph 0083, lines 9-17 “collapses and contracts”).
Wilkes discloses a shape setting material, however, Wilkes does not specifically disclose wherein the body continues to conform to the portion of the anatomical region upon removal of the negative pressure through the port.
Karason teaches a method of relieving stress on an anatomical region near a surgical site (see Karason, paragrapsh 0009, 0018) wherein the body (see Karason, Figure 1, item 12) of the shape-setting material (see Karason, Figure 1, item 10) continues to conform to the portion of the anatomical region upon removal of the negative pressure through the port (see Karason, Figure 1, item 14 “sealable passageway”; paragraph 0018, and paragraphs 0054 and 0056).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wilkes by providing wherein the body continues to conform to the portion of the anatomical region upon removal of the negative pressure through the port as taught by Karason because the shape-setting material of Karason is used to harden in the interior space of a body to preserve a desired configuration and conform to a patient’s anatomy, which will immobilize body portions without the need for constant suction (see Karason, paragraph 0054).  Furthermore, the results would also be predictable.  Such modification would have comprised only the simple substitution of one 
	Regarding claim 2, as set forth supra, the combination discloses wherein the body comprises a polymer (see Wilkes, Figure 1, item 1, item 660 “sealing subsystem”, paragraph 0036).
	Regarding claim 3, as set forth supra, the combination discloses wherein an inner surface of the body includes an adhesive layer to adhere the device to the tissue (see Wilkes, Figure 14, item 674 “adhesive strip”; paragraph 0079, lines 15-18).  
	Regarding claim 4, as set forth supra, the combination discloses wherein the shape-setting material comprises a self- setting polymer (see Karason, paragraph 0034).    
	Regarding claim 5, as set forth supra, the combination discloses wherein the port is sealable to prevent fluid exchange (see Wilkes, Figure 1, item 14; paragraphs 0039-0040).  
	Regarding claim 7, as set forth supra, the combination discloses wherein the anatomical region includes breast tissue (see Wilkes, Figure 11).   
	Regarding claim 9, Wilkes discloses a method of treating breast tissue, comprising: 
providing a device including a body (paragraph 0076, lines 1-3, Figure 11, items 660, 634, and 636) comprising 
one or two cups (Figure 10; paragraph 0081), 
an interior space (Figure 11, item 632; paragraph 0079, lines 2-14), 
and a port (Figure 2, item 94 “elbow port”) in fluid communication with the interior space (paragraph 0043, lines 1-9), 
the interior space including a shape-setting material (paragraph 0032, lines 3-19 (Granufoam))
applying the device to breast tissue (Figure 11) having at least one incision (paragraph 0080) using an adhesive layer on an inner surface of the device (see Wilkes, Figure 14, item 674 “adhesive strip”; paragraph 0079, lines 15-18); 
applying a negative pressure through the port to cause the body to conform to at least a portion of the breast tissue (Figure 11; paragraph 0046, lines 1-7; paragraph 0083, lines 9-17 “collapses and contracts”).
	Wilkes discloses a shape-setting material which conforms to the portion of the breast tissue (Figure 11), however, Wilkes does not specifically disclose wherein the body continues to conform to the portion of the breast tissue upon removal of the negative pressure through the port.
Karason teaches a method of treating tissue (see Karason, paragrapsh 0009, 0018) wherein the body (see Karason, Figure 1, item 12) of the shape-setting material (see Karason, Figure 1, item 10) continues to conform to the portion of tissue upon removal of the negative pressure through the port (see Karason, Figure 1, item 14 “sealable passageway”; paragraph 0018, and paragraphs 0054 and 0056).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wilkes by providing wherein the body continues to conform to the portion of the tissue upon removal of the negative pressure through the port as taught by Karason because the shape-setting material of Karason is used to harden in the interior space of a body to preserve a desired configuration and conform to a patient’s anatomy, which will immobilize body portions without the need for constant suction (see Karason, paragraph 0054).  Furthermore, the results would also be predictable.  Such modification would have comprised only the simple substitution of one known inner material for another to obtain no more than the predictable result of immobilizing a body part to aid in healing; and the simple substitution of one known element for another to obtain predictable results has previously 
	Regarding claim 10, as set forth supra, the combination wherein the body comprises a polymer (see Wilkes, Figure 1, item 1, item 660 “sealing subsystem”, paragraph 0036). 
	Regarding claim 11, as set forth supra, the combination wherein the shape-setting material comprises a self-setting polymer (see Karason, paragraph 0034).     
	Regarding claim 12, as set forth supra, the combination discloses wherein the port is sealable to prevent fluid exchange (see Wilkes, Figure 1, item 14; paragraphs 0039-0040).    
	Regarding claim 14, as set forth supra, the combination discloses wherein the anatomical region includes breast tissue (see Wilkes, Figure 11).  
	Regarding claim 16, Wilkes discloses a method for treating a breast, comprising: 
performing a surgical procedure on a breast (paragraph 0076 “mastectomy”); 
implanting an implant within a space within the breast (paragraph 0080, lines 9-14); 
closing a surgical incision to maintain the implant within the space within the breast (paragraph 0080, lines 9-4, a post-surgical prosthetic would be maintained in the space within the breast by closing the surgical incision)
providing a device including a body  (paragraph 0076, lines 1-3, Figure 11, items 660, 634, and 636) having an interior space (Figure 11, item 632; paragraph 0079, lines 2-14) and a port (Figure 2, item 94 “elbow port”) in fluid communication with the interior space (paragraph 0043, lines 1-9), 
the interior space including a shape-setting material (paragraph 0032, lines 3-19 (Granufoam));
 applying the device to the breast near the surgical incision (Figure 11, paragraph 0080)
applying a negative pressure through the port to cause the body to conform to at least a portion of the breast (Figure 11; paragraph 0046, lines 1-7; paragraph 0083, lines 9-17 “collapses and contracts”).
	Wilkes discloses a shape-setting material which conforms to the portion of the breast (Figure 11), however, Wilkes does not specifically disclose wherein the body continues to conform to the portion of the breast upon removal of the negative pressure through the port.
Karason teaches a method of treating tissue (see Karason, paragrapsh 0009, 0018) wherein the body (see Karason, Figure 1, item 12) of the shape-setting material (see Karason, Figure 1, item 10) continues to conform to the tissue upon removal of the negative pressure through the port (see Karason, Figure 1, item 14 “sealable passageway”; paragraph 0018, and paragraphs 0054 and 0056).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wilkes by providing wherein the body continues to conform to the tissue upon removal of the negative pressure through the port as taught by Karason because the shape-setting material of Karason is used to harden in the interior space of a body to preserve a desired configuration and conform to a patient’s anatomy, which will immobilize body portions without the need for constant suction (see Karason, paragraph 0054).  Furthermore, the results would also be predictable.  Such modification would have comprised only the simple substitution of one known inner material for another to obtain no more than the predictable result of immobilizing a body part to aid in healing; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al (US 2009/0293887 A1) in view of Karason et al (US 2004/0077979 A1) as applied to claims 1 and 9, and further in view of Weston (US 2005/0261642 A1).

Regarding claim 6, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the port comprises a one-way valve. - 25 - MEl 24628432v.1 
Attorney Docket No.: 128196-22202  Weston teaches wherein the port comprises a one-way valve ((Figure 5, item 492 “port”, item 494 “valve”; paragraph 0058, lines 7-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the port comprises a one-way valve as taught by Weston because this prevents fluid from flowing from the collection chamber back into the wound, which could harbor bacteria and cause an infection in the wound.  Furthermore, the results would be predictable.  Such a modification amounts to the mere combination of known prior art parts to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 8, as set forth supra, the combination suggests that fluids are removed from the tissue site (see Wilkes, paragraph 0033, lines 1-6), however the combination is silent regarding the accumulated fluids being removed through the port.
Weston teaches wherein the accumulated fluids are removed through the port (see Weston, paragraph 0058, lines 1-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by removing the accumulated fluids through the port as taught by Weston because draining excess fluid from the wound reduces swelling and reduces bacteria in the 
Regarding claim 13, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the port comprises a one-way valve. - 25 - MEl 24628432v.1 
Attorney Docket No.: 128196-22202  Weston teaches wherein the port comprises a one-way valve ((Figure 5, item 492 “port”, item 494 “valve”; paragraph 0058, lines 7-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the port comprises a one-way valve as taught by Weston because this prevents fluid from flowing from the collection chamber back into the wound, which could harbor bacteria and cause an infection in the wound.  Furthermore, the results would be predictable.  Such a modification amounts to the mere combination of known prior art parts to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 15, as set forth supra, the combination suggests that fluids are removed from the tissue site (see Wilkes, paragraph 0033, lines 1-6), however the combination is silent regarding the accumulated fluids being removed through the port.
Weston teaches wherein the accumulated fluids are removed through the port (see Weston, paragraph 0058, lines 1-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by removing the accumulated fluids through the port as taught by Weston because draining excess fluid from the wound reduces swelling and reduces bacteria in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774